Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 7, 9, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of copending Application No. 16/310,205 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as indicated below.



16/310,205
6. (New) An angle type check valve comprising: a valve box main body which is provided with an inflow port opened on a lower side, an outflow port opened on a lateral side, and an access hole opened on an upper side, and in which a valve chamber is formed that is bent and extends from the inflow port toward the outflow port; a lid body which is configured to be attachable to and detachable from the valve box main body so as to seal the access hole; a valve seat which is provided with a valve port at a central portion of the valve seat; a valve body which is configured to be capable of changing posture between opening posture for opening the valve port and closing posture for closing the valve port; and a hinge mechanism which supports the valve body such that the valve body can swing between the opening posture and the closing posture and which includes a hinge shaft and an urging member that urges the valve body toward the closing posture, wherein as a valve unit, the valve seat, the valve body, and the hinge mechanism are integrally assembled so as to be made into a unit part, and the valve unit is configured so as to be attachable to and detachable from a unit fitting portion provided in the valve box main body, the unit fitting portion facing the inflow port, wherein the valve seat is provided with the gripping member configured to perform one of a fitting operation of the valve unit to the unit fitting portion through the access hole and a removal operation of the valve unit from the unit fitting portion through the access hole, and  Page 2 of 6Application No. To be determined Attorney Docket No. 116561.PB673US wherein the gripping member is formed so as to avoid a swing locus of the valve body about the hinge shaft.
9. (New) An angle type check valve comprising: a valve box main body which is provided with an inflow port opened on a lower side, an outflow port opened on a lateral side, and an access hole opened on an upper side, and in which a valve chamber is formed that is bent and extends from the inlet port toward the outflow port; a lid body which is configured to be attachable to and detachable from the valve box main body so as to seal the access hole; a valve seat which is provided with a valve port at a central portion of the valve seat; a valve body which is configured to be capable of changing posture between opening posture for opening the valve port and closing posture for closing the valve port; and a hinge mechanism which supports the valve body such that the valve body can swing between the opening posture and the closing posture, wherein as a valve unit, the valve seat, the valve body, and the hinge mechanism are integrally assembled so as to be made into a unit part, and the valve unit is configured so as to be attachable to and detachable from a unit fitting portion provided in the valve box main body, and wherein a pushing tool is provided which exerts pushing force in a direction of pressing a lower surface of the valve unit against the unit fitting portion in accordance with an operation of fitting the lid body in the access hole.  
10. (New) The angle type check valve according to claim 9, Page 2 of 7Application No. To be determined Attorney Docket No. 116561.PB672US wherein the hinge 


11. (New) The angle type check valve according to claim 10, wherein the pushing tool includes an elastic body that contacts the lower surface of the lid body, and wherein when the lid body is fitted in the access hole, the pillar body is pressed downward through the elastic body.  
12. (New) The angle type check valve according to claim 11, wherein the pushing tool includes two pillar bodies erected upward from an upper surface of the valve seat, and a beam body bridged between upper end portions of the pillar bodies.

9. (New) The angle type check valve according to claim 6, wherein an engagement regulating structure which regulates fitting posture of the valve unit to the unit fitting portion is provided between the unit fitting portion and the valve unit.  


10. (New) The angle type check valve according to claim 9, wherein the unit fitting portion is configured of an attachment surface which is directed upward and at a center portion of which the inflow port is opened, and a fitting wall which is erected so as to surround the attachment surface, and  Page 3 of 6Application No. To be determined Attorney Docket No. 116561.PB673US wherein the engagement regulating structure is configured of a protruding portion which protrudes inward from an inner peripheral surface of the valve box main body, and a recessed portion which is formed by notching an outer peripheral surface of the valve seat of the valve unit to receive the protruding portion.
13. (New) The angle type check valve according to claim 9, wherein an engagement regulating structure which regulates assembling posture of the valve unit to the unit fitting portion is provided between the unit fitting portion and the valve unit.  
14. (New) The angle type check valve according to claim 13, Page 3 of 7Application No. To be determined Attorney Docket No. 116561.PB672US wherein the unit fitting portion is configured of an attachment surface which is directed upward and at a center portion of which the inflow port is opened, and a fitting wall which is erected so as to surround the attachment surface, and wherein the engagement regulating structure is configured of a protruding portion which protrudes inward from an inner peripheral surface of the valve box main body, and a recessed portion which is formed by notching an outer peripheral surface of the valve seat of the valve unit to receive the protruding portion.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Terminal Disclaimer
A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over a pending application (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.